      Case 4:17-cv-02241 Document 32 Filed in TXSD on 10/15/18 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

OLUFUNKE ADENIRAN,                                §
Plaintiff,                                        §
                                                  §
v.                                                §                      CIVIL NO. 4:17-cv-02241
                                                  §
WILMINGTON SAVINGS FUND                           §
SOCIETY, FSB D/B/A CHRISTIANA                     §
TRUST, AS TRUSTEE FOR PRETIUM                     §
MORTGAGE ACQUISITION TRUST                        §
AND RUSHMORE LOAN                                 §
MANAGEMENT SERVICES, LLC,                         §
Defendants.                                       §


                             PLAINTIFF’S MOTION IN LIMINE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Olufunke Adeniran (“Plaintiff”), and files this Plaintiff’s Motion in

Limine prior to the voir dire examination of the jury panel, the presentation of any evidence, or

the reading of any pleadings.

       Plaintiff respectfully moves this Honorable Court for an order instructing and directing

all attorneys, and through said attorneys all parties and witnesses, not to refer, directly or

indirectly, in the presence of the jury panel, or the jury finally selected to try this cause, or to

make any statement, or ask any questions, injecting any of the following matters into the

proceeding on this cause, or to put before the jury or jury panel, in any form or manner

whatsoever, directly or indirectly, any of the following things or matters or, in the alternative, to

require said attorneys, parties and witnesses to first bring to the attention of the Court, out of the



                                                                                              Page 1
       Case 4:17-cv-02241 Document 32 Filed in TXSD on 10/15/18 Page 2 of 7



presence of the jury or jury panel, any such things or matters, in order that the Court may first

determine the admissibility and relevance of such matters before they are injected into the case in

the presence of the jury or jury panel.

       In this connection, Plaintiff will show the Court that the matters set out would be

inadmissible for any purpose on proper and timely objection in that they have no bearing on the

issues in this case or the rights of the parties to this suit. Permitting interrogation of witnesses,

comments to jurors or prospective jurors, or offers of evidence concerning these matters would

prejudice the jury, and sustaining objections to such questions, comments, or offers would not cure

such prejudice but rather reinforce the impact of such prejudicial matters on the jurors. Plaintiff

submits that the following matters would not be admissible for any purpose in this cause.

1.     Damages Not Asserted or Dropped: Any comment, inference, evidence, testimony, visual
       aid, demonstrative evidence, or questions eliciting testimony on any element of damages
       that Plaintiff has not asserted or have dropped from their current, live pleading.

        Agreed.                              Granted.                             Denied.

2.     Statements of Law: Any statement of the law other than regarding the burden of proof and
       the basic legal definitions counsel believes to be applicable before the court rules on the law
       applicable to this case.

        Agreed.                              Granted.                             Denied.

3.     Prior Claims, Settlements or Lawsuits. Any comment, inference, evidence, testimony,
       visual aid, demonstrative evidence, or questions eliciting testimony that Plaintiff has had
       prior claims, suits or settlements, including any mention of whether said claims resulted in
       settlements or lawsuits having been filed or tried.

        Agreed.                              Granted.                             Denied.

4.     Undisclosed Witnesses. The calling of witnesses, either expert or lay witnesses, other than
       those previously disclosed by depositions, specific request or by way of answers to
       interrogatories, since the disclosure of witnesses at this time would constitute surprise and
       present grounds for a continuance in this cause and the calling of such witnesses should not
       be allowed without previous disclosure in sufficient time to secure adequate discovery
       regarding such witnesses.

        Agreed.                              Granted.                             Denied.


                                                                                            Page 2
     Case 4:17-cv-02241 Document 32 Filed in TXSD on 10/15/18 Page 3 of 7



5.   Expert Testimony Not Qualified. Any comment, inference, evidence, testimony, visual
     aid, demonstrative evidence, or questions eliciting testimony regarding the introduction of
     any expert opinion testimony until the witness in question is duly qualified as an expert in
     the field about which his or her testimony relates and in which he or she is qualified to
     render an opinion on the specific subject upon which such expert will give testimony.
     Further, introduction of opinion testimony until the expert’s opinions are determined to be
     reliable and based upon generally accepted standards in the field in which the expert offers
     testimony and opinions.

      Agreed.                               Granted.                              Denied.

6.   References to Testimony of Experts Not Previously Identified. Any comment, inference,
     evidence, testimony, visual aid, demonstrative evidence, or questions eliciting testimony
     regarding opinions of experts, the offering of treatises, periodicals, authorities, or other
     writings reviewed and or relied upon by the expert and the substance of any testimony of the
     expert that has not previously been provided to or identified by other parties or their counsel
     in response to discovery inquiries.

      Agreed.                               Granted.                              Denied.

7.   Unavailable Witnesses. Any comment, inference, evidence, testimony, visual aid,
     demonstrative evidence, or questions eliciting testimony that Plaintiff has not called any
     witness 1) equally available to both parties; and/or 2) over which Plaintiff has no control in
     this cause. In this connection, Plaintiff moves that opposing counsel further be instructed
     not to tender, read from, or refer to any ex parte statement or report of any person not then
     and there present in court to testify and to be cross-examined by counsel for Plaintiff, and
     that opposing counsel be instructed not to suggest to the jury by argument or otherwise what
     would have been the testimony of any witness not actually called or to make any mention or
     reference to the probable testimony of a witness who is absent, unavailable, or not called to
     testify in this case or any tender, reading from, or referral to any ex parte statement or report
     of any person not then and there present in court to testify and to be cross-examined by
     counsel for Plaintiff.

      Agreed.                               Granted.                              Denied.

8.   Criminal Charges: Any comment, inference, evidence, testimony, visual aid, demonstrative
     evidence, or questions eliciting testimony regarding any criminal charge not resulting in a
     conviction or a guilty plea to a crime of moral turpitude or a felony within the last ten years,
     or the fact that Plaintiff or any witnesses or experts may or may not have had a criminal
     charge which may have been dismissed as such information is not admissible nor relevant to
     any issue in this case.

      Agreed.                               Granted.                              Denied.

9.   Photographs, Demonstratives, Models, Movies and Videotapes. Any comment,
     inference, evidence, testimony, visual aid, model, demonstrative evidence, or questions
     eliciting testimony regarding or attempting to demonstrate to the jury any model,


                                                                                           Page 3
      Case 4:17-cv-02241 Document 32 Filed in TXSD on 10/15/18 Page 4 of 7



      photographs, movies, videotapes, visual aids, demonstrative tool, or similar displays or
      demonstrations by any expert or witness or counsel that has not been produced or otherwise
      made available to Plaintiff’s counsel prior to trial.

       Agreed.                              Granted.                              Denied.

10.   Newspaper Articles and Publications: Any comment, inference, evidence, testimony,
      visual aid, demonstrative evidence, or questions eliciting testimony regarding any
      newspaper articles, publications, case opinions and/or treatises without first obtaining a
      ruling from the Court as to the admissibility of said evidence.

       Agreed.                              Granted.                              Denied.


11.   Taxation of Recovery. Any comment, inference, evidence, testimony, visual aid,
      demonstrative evidence, or questions eliciting testimony whether any recovery of Plaintiff
      either would or would not be subject to federal income taxation or any other form of
      taxation.

       Agreed.                              Granted.                              Denied.

12.   Possibility of Recovery of Interest. Any comment, inference, evidence, testimony, visual
      aid, demonstrative evidence, or questions eliciting testimony regarding whether Plaintiff will
      be able to recover interest on any damages that may be awarded.

       Agreed.                              Granted.                              Denied.

13.   Verdict as Windfall.       Any comment, inference, evidence, testimony, visual aid,
      demonstrative evidence, or questions eliciting testimony whether a verdict for Plaintiff
      would be a windfall for any party or person.

       Agreed.                              Granted.                              Denied.

14.   Request for Stipulation in Jury Presence. Any request for Plaintiff or her attorneys to
      stipulate to either the admissibility of any evidence or to stipulate to any facts or matters in
      front of the jury, including but not limited to offers of proof, because such procedure is
      obviously improper and would create prejudice to Plaintiff in the minds of the jurors even
      with a timely objection thereto.

       Agreed.                              Granted.                              Denied

15.   Attorneys’ Fees. Any comment, inference, evidence, testimony, visual aid, demonstrative
      evidence, or questions eliciting testimony regarding whether Plaintiff’s attorneys represent
      Plaintiff on a percentage agreement and who is paying expenses in connection with the
      litigation.



                                                                                           Page 4
      Case 4:17-cv-02241 Document 32 Filed in TXSD on 10/15/18 Page 5 of 7



       Agreed.                              Granted.                             Denied.

16.   Contract for Employment of Plaintiff’s Attorneys: Any comment, inference, evidence,
      testimony, visual aid, demonstrative evidence, or questions eliciting testimony regarding the
      details of the contract for employment between Plaintiff and her Attorneys.

       Agreed.                              Granted.                             Denied.

17.   Attorney-Client Relationship: Any comment, inference, evidence, testimony, visual aid,
      demonstrative evidence, or questions eliciting testimony regarding or incidental to the
      ethical or fiduciary aspect of the relationship between Plaintiff and her Attorneys.

       Agreed.                              Granted.                             Denied.

18.   Defenses Not Asserted: Any comment, inference, evidence, testimony, visual aid,
      demonstrative evidence, or questions eliciting testimony on a defense, including affirmative,
      other than the grounds timely pleaded in Defendants’ answer, timely disclosed in Response
      to Plaintiff’s discovery requests to Defendants, and have not been dismissed through a
      Motion for Summary Judgment.

       Agreed.                              Granted.                             Denied.

19.   Financial Resources of Plaintiff’s Attorneys. Any comment, inference, evidence,
      testimony, visual aid, demonstrative evidence, or questions eliciting testimony regarding the
      financial status, resources or net worth of Plaintiff’s attorneys.

       Agreed.                              Granted.                             Denied.

20.   Personal Attacks on Counsel. Personal attacks upon other counsel, inferences that adverse
      counsel is bad, has a particular reputation, or that the arguments, theories or claims of
      Plaintiff’s counsel are the “usual” arguments, theories or claims that are typically, routinely
      or always used by lawyers representing similar plaintiffs.

       Agreed.                              Granted.                             Denied.

21.   State of Lawsuits/Tort Reform: Any comment, inference, evidence, testimony, visual aid,
      demonstrative evidence, or questions eliciting testimony that there are too many lawsuits or
      that there has been a litigation explosion that tort reform is needed.

       Agreed.                              Granted.                             Denied.

22.   Presentation of This Motion. Any comment, inference, evidence, testimony, visual aid,
      demonstrative evidence, or questions eliciting testimony that this motion has been filed, or
      any ruling by the Court in response to this motion, suggesting or inferring to the jury that
      Plaintiff has moved to prohibit proof or that the Court has excluded proof of any particular
      matter.


                                                                                          Page 5
       Case 4:17-cv-02241 Document 32 Filed in TXSD on 10/15/18 Page 6 of 7




        Agreed.                               Granted.                             Denied.

23.    Advertising by Law Firm: Any comment, inference, evidence, testimony, visual aid,
       demonstrative evidence, or questions eliciting testimony that Plaintiff’s counsel has
       advertised, is advertising or will be advertising for law firm services in the area, including
       Harris County, including any mention that Plaintiff’s counsel runs advertisements for cases.

        Agreed.                               Granted.                             Denied.

24.    Past Verdicts for Attorney Fees: Any comment, inference, evidence, testimony, visual
       aid, demonstrative evidence, or questions concerning past verdicts and the amount of
       attorney fees awarded in past verdicts. This information is irrelevant to this case, would be
       proffered to unfairly influence the jury in this case, and would result in severe prejudice to
       Plaintiff if used.

        Agreed.                               Granted.                             Denied.

       Each of such matters is wholly immaterial, irrelevant and prejudicial to any matters of

material fact in this cause and such matters or information or facts are not required or not necessary

to the material facts to be presented to the jury or jurors in this case, and such matters would be and

are prejudicial and harmful, and without probative value, and are of such character as to cause bias,

prejudice, and dispose the jury against Plaintiff, and that the mere mention thereof or the asking of

questions about such matters, even if objections were timely made and sustained, would cause and

create bias and prejudice Plaintiff so that irreparable harm and damage would have already resulted

to the detriment of Plaintiff and instruction to the jury could not sufficiently dispel such prejudice

from their minds.

       WHEREFORE PREMISES CONSIDERED, Plaintiff prays this Honorable Court to grant

Plaintiff’s Motion in Limine. Plaintiff also requests any other and further relief, either at law or in

equity, to which Plaintiff may show herself to be justly entitled.




                                                                                            Page 6
       Case 4:17-cv-02241 Document 32 Filed in TXSD on 10/15/18 Page 7 of 7



                                            Respectfully submitted,

                                            MOSTYN LAW

                                            /s/ Michael A. Downey
                                            Michael A. Downey
                                            State Bar No. 24087445
                                            3810 West Alabama Street
                                            Houston, TX 77027
                                            Telephone (713) 714-0000
                                            Facsimile (713) 714-1111
                                            maddocketefile@mostynlaw.com
                                            ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument has been served on all
attorneys of record in accordance with the Federal Rules of Civil Procedure on this, the 15th day of
October, 2018.

                                             /s/Michael A. Downey
                                            Michael A. Downey




                                                                                         Page 7
